      Case 2:15-cv-00462-ROS Document 467 Filed 05/13/19 Page 1 of 2




1    J. Arthur Eaves/Bar No. 019748
     Robin E. Burgess/Bar No. 015330
2    SANDERS & PARKS, P.C.
     3030 North Third Street, Suite 1300
3    Phoenix, AZ 85012-3099
4    J. Arthur Eaves
     Direct Phone: (602) 532-5730
5    Direct Fax: (602) 230-5034
     E-Mail: Artie.Eaves@SandersParks.com
6
     Robin E. Burgess
7    Direct Phone: (602) 532-5783
     Direct Fax: (602) 230-5048
8    E-mail: Robin.Burgess@SandersParks.com
9    Attorneys for Maricopa County Defendants
10                            UNITED STATES DISTRICT COURT
11                                      DISTRICT OF ARIZONA
12
     Debra Jean Milke,
13                                                        No. 2:15-cv-00462-ROS
                           Plaintiff,
14
     v.                                                   MARICOPA COUNTY’S JOINDER
15                                                        TO CITY DEFENDANTS’ MOTION
     City of Phoenix; Maricopa County; Maricopa           FOR SANCTIONS (Dkt. 466)
16   County Attorney William Montgomery, in his
     official capacity; and Detective Armando
17   Saldate, Jr.; Detective Robert Mills; Detective
     Jim House; Detective Russell Davis;
18   Detective Charles Masino; Detective Judy
     Townsend; Detective Harvey Ernie Hamrick;
19   Detective Frank DiModica; Sergeant
     Silverado Ontiveros; Lieutenant Michael
20   John; Walter E. Barky; Phillip Wolslagel; and
     George Bolduc, in their individual capacities,
21
                           Defendants.
22
23          The Maricopa County Defendants hereby join in the City Defendants’ Motion for
24   Sanctions (Dkt. 466) as if fully set forth herein.
25
26
      Case 2:15-cv-00462-ROS Document 467 Filed 05/13/19 Page 2 of 2




1          RESPECTFULLY SUBMITTED this 13th day of May, 2019.
2
                                              SANDERS & PARKS, P.C.
3
                                              By /s/ Robin E. Burgess
4                                                J. Arthur Eaves
                                                 Robin E. Burgess
5                                                3030 North Third Street
                                                 Phoenix, Arizona 85012-3099
6                                                Attorneys for Maricopa County Defendants

7                                 CERTIFICATE OF SERVICE
8          I hereby certify that on May 13, 2019, I electronically transmitted the attached
9    document to the Clerk’s Office using the CM/ECF System for filing thereby transmitting
10   a Notice of Electronic Filing to all CM/ECF registrants.
11         A courtesy copy with a copy of the Notice of Electronic filing was also mailed to
12   HONORABLE ROSLYN O. SILVER on this same date at the following address:
13
                              HONORABLE ROSLYN O. SILVER
14                                 United States District Court
                         Sandra Day O’Connor U.S. Courthouse, Suite 621
15                             401 West Washington Street, SPC 56
                                      Phoenix, AZ 85003
16
17   /s/ Michele Logan

18
19
20
21
22
23
24
25
26

                                                -2-
